Citation Nr: 0500603	
Decision Date: 01/10/05    Archive Date: 01/19/05

DOCKET NO.  03-27 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for pulmonary 
tuberculosis.

2.  Whether the appellant has basic eligibility for 
Department of Veterans Affairs nonservice-connected pension 
benefits.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had service with the Philippine Scouts from July 
1946 to May 1949.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of March 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.   


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  Pulmonary tuberculosis was not present during service or 
manifested within three years after service.

3.  The appellant's only service was with the New Philippine 
Scouts from July 1946 to May 1949.


CONCLUSIONS OF LAW

1.  Pulmonary tuberculosis was not incurred in or aggravated 
by service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.370, 3.371, 3.374 (2003).

2.  The legal criteria for basic eligibility for VA 
nonservice-connected pension benefits are not met.  
38 U.S.C.A. §§ 101, 107, 1502, 1521 (West 2002); 38 C.F.R. 
§§ 3.1, 3.6, 3.8, 3.9 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement To Service Connection For Pulmonary 
Tuberculosis.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the 
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decisions, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claim and complied with the VA's notification requirements.  
The communications provided the veteran with a specific 
explanation of the type of evidence necessary to substantiate 
his claims, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  A letter sent by the RO to the 
veteran in January 2003 specifically discussed the VA's 
duties under the VCAA.  The letter was sent prior to 
adjudication of the claim.  The RO also supplied the veteran 
with the applicable regulations in the SOC.  The basic 
elements for establishing service connection have remained 
unchanged despite the change in the law with respect to duty 
to assist and notification requirements.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The veteran's service medical records are not 
available as they were destroyed by fire.  Available post 
service medical records have been obtained.  The veteran was 
scheduled for a hearing, but opted instead for an informal 
conference.  An examination is not required as the current 
state of the veteran's health is not in dispute.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claims.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  The Board has noted that the veteran submitted a 
medical record in July 2004.  A supplemental statement of the 
case was not issued subsequent to receipt of that record.  
However, as the record contains essentially the same 
information as other records that were received prior to the 
issuance of the most recent statement of the case, the Board 
concludes that the failure to issue an SSOC was harmless 
error.   

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claims on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If pulmonary tuberculosis is 
manifest within three years of service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
``Chronic.''  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

Presumptive service connection for tuberculous disease; 
wartime and service on or after January 1, 1947.
    (a) Pulmonary tuberculosis. (1) Evidence of activity on 
comparative study of X-ray films showing pulmonary 
tuberculosis within the 3-year presumptive period provided by 
Sec. 3.307(a)(3) will be taken as establishing service 
connection for active pulmonary tuberculosis subsequently 
diagnosed by approved methods but service connection and 
evaluation may be assigned only from the date of such 
diagnosis or other evidence of clinical activity. (2) A 
notation of inactive tuberculosis of the reinfection type at 
induction or enlistment definitely prevents the grant of 
service connection under Sec. 3.307 for active tuberculosis, 
regardless of the fact that it was shown within the 
appropriate presumptive period.    
    (b) Pleurisy with effusion without obvious cause.  
Pleurisy with effusion with evidence of diagnostic studies 
ruling out obvious nontuberculous causes will qualify as 
active tuberculosis.  The requirements for presumptive 
service connection will be the same as those for tuberculous 
pleurisy.
    (c) Tuberculous pleurisy and endobronchial tuberculosis.  
Tuberculous pleurisy and endobronchial tuberculosis fall 
within the category of pulmonary tuberculosis for the purpose 
of service connection on a presumptive basis.  Either will be 
held incurred in service when initially manifested within 36 
months after the veteran's separation from service as 
determined under Sec. 3.307(a)(2).
    (d) Miliary tuberculosis.  Service connection for miliary 
tuberculosis involving the lungs is to be determined in the 
same manner as for other active pulmonary tuberculosis.  
38 C.F.R. § 3.371.

Effect of diagnosis of active tuberculosis.
    (a) Service diagnosis.  Service department diagnosis of 
active pulmonary tuberculosis will be accepted unless a board 
of medical examiners, Clinic Director or Chief, Outpatient 
Service certifies, after considering all the evidence, 
including the favoring or opposing tuberculosis and activity, 
that such diagnosis was incorrect.  Doubtful cases may be 
referred to the Chief Medical Director in Central Office.
    (b) Department of Veterans Affairs diagnosis. Diagnosis 
of active pulmonary tuberculosis by the medical authorities 
of the Department of Veterans Affairs as the result of 
examination, observation, or treatment will be accepted for 
rating purposes.  Reference to the Clinic Director or Chief, 
Outpatient Service, will be in order in questionable cases 
and, if necessary, to the Chief Medical Director in Central 
Office.
    (c) Private physician's diagnosis.  Diagnosis of active 
pulmonary tuberculosis by private physicians on the basis of 
their examination, observation or treatment will not be 
accepted to show the disease was initially manifested after 
discharge from active service unless confirmed by acceptable 
clinical, X-ray or laboratory studies, or by findings of 
active tuberculosis based upon acceptable hospital 
observation or treatment.  38 C.F.R. § 3.374.

As noted above, the veteran had service with the Philippine 
Scouts from July 1946 to May 1949.  The veteran's service 
medical records are not available as they were destroyed by 
fire.  The RO provided the veteran with a questionnaire form 
in order to try to reconstruct medical data, but the veteran 
did not supply any information to allow the RO to attempt to 
do so.  The veteran's available service personnel records do 
not contain any references to pulmonary tuberculosis.  

The veteran filed an original claim for disability 
compensation in May 1989.  He mentioned a history of 
hospitalization in 1949 for a peptic ulcer, rheumatoid 
arthritis and asthma, but the claim did not contain any 
references to tuberculosis.  

A letter dated in September 1971 from the Antique Provincial 
Hospital indicates that records for the period from 1945 to 
1956 were destroyed by natural elements and the records 
office could not establish the definite admission or 
hospitalization of the veteran supposed to have been from 
July 1949 to September 1949, and from March 1950 to June 
1950.  

An X-ray report dated in May 2000 shows that the veteran's 
lungs had moderately advanced pulmonary tuberculosis.  
However, there are no references to service.  Records from 
Dr. Ramon Moscoso, Jr., dated in 2000 and from Julito 
Osunero, M.D. dated in June 2004 also contain references to 
tuberculosis, but again there is no indication that it is 
related to service.  

In analyzing the claim, the Board notes that there is no 
competent evidence of tuberculosis during service or within 
three years after service.  None of the recent treatment 
records contain any indication that the veteran's 
tuberculosis is related to service.

The veteran has presented his own account purporting to have 
been treated for tuberculosis within the three year 
presumptive period, but the Board finds this account to be 
suspect and inadequate under the applicable regulations.  The 
Secretary has prescribed regulations with respect to the 
nature and extent of proof and evidence needed to establish 
service connection for pulmonary tuberculosis.  38 C.F.R. §§ 
3.370, 3.371, 3.372, 3.374, 3.375, and 3.378. See Tubianosa 
v. Derwinski, 3 Vet. App. 181, 184 (1992) (finding these 
regulatory provisions legitimately prescribed by the 
Secretary pursuant to and within the authority of 38 U.S.C. § 
501(a)(1)).  The personal account that the veteran had 
tuberculosis within the presumptive period does not satisfy 
the requirements of 38 C.F.R. § 3.374 as no X-rays were taken 
at that time.  Diagnoses of active pulmonary tuberculosis by 
private physicians on the basis of their examination, 
observation or treatment will not be accepted to show the 
disease was initially manifested after discharge from active 
service unless confirmed by acceptable clinical, X-ray or 
laboratory studies, or by findings of active tuberculosis 
based upon acceptable hospital observation or treatment.  
38 C.F.R. § 3.374.  Moreover, the Court has held that hearsay 
medical evidence, as transmitted by a lay person, is not 
sufficient to support a claim because the connection between 
what a physician said and the lay person's account of what 
the physician purportedly said is simply too attenuated and 
inherently unreliable to constitute medical evidence.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  See also 
Kirwin v. Brown, 8 Vet. App. 148, 153 (1995).

For the foregoing reasons, the Board finds that pulmonary 
tuberculosis was not present during service, and was not 
manifested within three years after service.  Accordingly, 
the Board concludes that emphysema and pulmonary tuberculosis 
were not incurred in or aggravated by service, and pulmonary 
tuberculosis may not be presumed to have been incurred in 
service.

II.  Whether The Appellant Has Basic Eligibility For 
Department Of Veterans Affairs Nonservice-Connected Pension 
Benefits.

The appellant seeks a nonservice-connected disability 
pension.  Eligibility for VA benefits is governed by 
statutory and regulatory law which define an individual's 
legal status as a veteran of active military, naval or air 
service.  See 38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 
3.1, 3.6.  Non-service-connected disability pension may be 
awarded to a veteran of war who has qualifying service and is 
permanently and totally disabled.  See 38 U.S.C.A. §§ 1502, 
1521.  A veteran meets the service requirement if he or she 
served in the "active military, naval, or air service" during 
the time periods listed in 38 U.S.C.A. § 1521(j).

The appellant served in the Philippine Scouts from July 1946 
to May 1949.  All enlistments in the Philippine Scouts 
between October 6, 1945, and June 30, 1947, were in the "New" 
Philippine Scouts.  See 38 C.F.R. § 3.8(b); Laruan v. 
Principi, 4 Vet. App. 100 (1993).  New Philippine Scouts are 
limited, under 38 U.S.C.A. § 107(b), to VA benefits for 
compensation for service-connected disability or death, and 
their survivors may receive dependency and indemnity 
compensation for the service-connected death of the veterans.  
See Laruan, 1 Vet. App. at 101.  Under section 107(b), 
service in the New Philippine Scouts is not deemed to be 
"active military, naval, or air service" for purposes of 
eligibility for nonservice-connected pension benefits. Id.  
Therefore, the appellant, whose only service was in the New 
Philippine Scouts from July 1946 to May 1949, does not meet 
the qualifying service requisite for a non-service-connected 
pension.

The Court has upheld this law and the associated regulations.  
See Laruan at 101; Reonal v Brown, 5 Vet. App. 458 (1993); 
Manlincon v. West, 12 Vet. App. 238 (1999).  Similar 
restrictions involving Philippine service have been held not 
to violate the United States Constitution.  See Quiban v. 
Veterans Admin., 928 F.2d 1154, 1158 (D.C. Cir. 1991), 
rehearing denied (July 18, 1991).  Moreover, the U.S. Court 
of Appeals for the Federal Circuit upheld the 
constitutionality of section 107(a) as applied to a 
Philippine veteran who subsequently moved to the United 
States.  See Talon v. Brown, 999 F.2d 514, 517 (Fed. Cir. 
1993), cert. denied, 126 L. Ed. 2d 601 (1993).

In summary, the appellant's only service was with the new 
Philippine Scouts from July 1946 to May 1949.  Pursuant to 
statutory and case law, the appellant's service in the former 
"New" Philippine Scouts was not active military, naval, or 
air service for purposes of qualifying for VA benefits except 
for certain specified benefits.  38 U.S.C. § 107(b).  Pension 
is not a specified benefit, so it is not available to a 
former "New" Philippine Scout.  See 38 U.S.C. § 107(b).  
Therefore, the service does not provide the appellant basic 
eligibility for non-service-connected pension.  Accordingly, 
the appellant's claim for VA pension benefits must be denied 
as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).




ORDER

Service connection for pulmonary tuberculosis is denied.

Basic eligibility for entitlement to VA pension benefits is 
not established.  The appeal is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


